6/19/2019
            Case 1:19-cv-00306-RBJ Document       28-9 Filed 09/12/19 USDC Colorado Page 1 of 1
                                     MT Bill of Rights - Association for Healthcare Documentation Integrity


                                  HOME        I     ABOIJTAHDI        I   SHOPPING CART           I     CONfACTUS           I   SIGNIN   I   JOIN       _



                                      ,.'                                                                                                              EXHIBIT


            ahdi                                         Association for Healthcare Documentation integrity
                                                                                                                                                                I


                                                                                                                                                                               MENU     =
                                                                                     Exhibit #:       -~;)'-=---'......•.
                                                                                                                      --
                                                                                     Name:t1Tci beLbc<lli
        MT Bin of R~ghts                                                             RPt~Date~
                                                                                      Stevens-Xoen'iB            1l.eyorting

            Whereas, the medical transcriptionist contributes sign!      n y 0 t e delivery and
            quality of patient care, while also helping to assure appropriate reimbursement,
            promote   research   integrity,       and fulfill   providers'   legal obligations            through                                   Find a Memmer
            documentation    of health services.                                                                                                    Finm a li:redent.ialed P'tcCil.fessional
                                                                                                                                                    Find an Approved Edueation
            Be it therefore declared that each medical transcriptionist                 has the following rights:                                   Program
                                                                                                                                                    Find a Job
                1. The right to an appropriate job classification and pay level appropriate to one's                                                Fincl a component
                   abilities, limitations, and responsibilities.                                                                                    Find an Online Forum
                2. The right to full disclosure of the basis on which pay is determined.                                                            Find a Live Event
                3. The right to fair pay, including It.¥~,~tit· " pay, and to benefits, including sick pay,                                         Find an Onllne Course
                   holiday pay, vacation pay, and health insurance.                                                                                                            , I
                4. The right to nondiscrimination on any basis, including gender, age, disability,
                   race, religion, sexual orientation, and ethnicity.
                5. The right to a safe work environment that promotes prevention, identification,
                   and treatment of work-related injuries and disabilities.
                6. The right to communicate with others in order to assist or be assisted,
                   including feedback on performance and inquiries made regarding dictation or
                   transcription.                                                                                                                     Username
                7. The right to edit dictation as necessary and appropriate to produce a clear,
                   concise, and accurate document, correcting grammar, punctuation, and
                   spelling, drawing attention to inaccuracies, inconsistencies, incomprehensible
                   dictation, and potential risk management concerns.
                8. The right to professional resources (print, video, audio, electronic) that                                                       ", Remember Me
                   facilitate the preparation of accurate and complete documents.
                9. The right to environmental resources (space, equipment, furniture, lighting,
                   and supplies) that promote the efficient and effective accomplishment of
                   responsibilities.
                                                                                                                                                    Forgot your password?
               10. The right to professional development and continuing education opportunities.
               11. The right to professional association membership and participation.                                                              Haven't registered yet?
               12. The right to participate in the development of, to be informed of, and to adopt
                   professional guidelines and standards for medical transcription.
               13. The right to respect and recognition as a professional, as a medical language
                   specialist, and, for those who have earned the designation, as a certified
                   medical transcriptionist (CMT).
               14. The right to participate fully as a healthcare professional in the preparation of                                                6/28/2019
                   patient care documentation in order to enhance the quality of that                                                               Webinar: Tech,nology Webinar
                   documentation and thereby the quality of patient care.                                                                           Series #3: MS PowerPoint

                                                                                                                                                    7112/2019
                                                                                                                                                    Webinar: Technology Webinar
                                                                                                                                                    Series #4: Windows 10 and MS
https:llwww.ahdionline.org/page/MT          _bill_oCrights?&hhsearchterms=lovertime"                                                                                                           1/2
